DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-12 (renumbered 1-11) are allowed.  The following is an examiner’s statement of reasons for allowance: tire repair methods involving the deposition of repair material in a damaged part of a tire, the application of a heating pad to a surface of said repair material, the placement of stuffing members within a tire cavity, the fastening of said tire, and the application of heat to vulcanize said repair material is known in the tire industry, as shown for example by Duval (FR 2148372) and Booth (US 1,317,124).  In each instance, however, the stuffing members positioned in a periphery of the heating pad are not formed with a smaller cross sectional area, as compared to additional stuffing members positioned within the tire cavity.  One of ordinary skill in the art at the time of the invention would not have found it obvious to modify the repair methods of either Duval or Booth t include a plurality of stuffing members satisfying the claimed arrangement.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 6, 2021